Title: To Benjamin Franklin from François-Marie Fyot, 3 August 1778
From: Fyot, François-Marie
To: Franklin, Benjamin


Monsieur
Ce Lundi 3e. aoust 1778.
M.M.Les Comtes de Langeron et de Lastiques m’avoient conseillés il y a environ six mois d’avoir L’honneur de vous voir de leur part pour vous démontrer plusieurs découvertes utiles a L’humanité; L’incertitude de vous rencontrer dans un temps que vous n’eussiez pû me donner une heure d’audience, joint aux embaras de transport d’instrumens et autres mechaniques qui rendent palpables mes differentes découvertes, ont fait que j’ay hésité jusqu’a ce jour a vous proposer de vouloir bien jetter un coup d’oeil sur ces decouvertes pour en decider de l’utilité.
Vous sçaurez Monsieur que je suis l’inventeur de la poulie mechanique et simple de laquelle vous n’avez vû seulement que l’effet vendredy dernier a l’assemblée de la societé d’Emulation a laquelle vous vous êtes reunis comme je l’ai vû ce même jour sur la feuille de cette assemblée; J’ay L’honneur de vous informer que j’ay fais disposer pour la Societé d’Emulation une nouvelle poulie mechanique qui renferme les deux Effets; sçavoir Celui de la poulie qui suspend la planche a dessigner de votre Societé d’Emulation et celuy de la manivelle moyen qui peut [meut?] par le Cabestant et devenir très avantageux pour lever l’ancre du navire en construisant cette poulie proportionnellement a la Masse qu’on veut qu’elle enleve. Je compte presenter Cette poulie demain a l’assemblée.
M. Millon Conseiller qui est aussy de la même Societe D’Emulation et qui est un de mes commissaires pour decider de l’inscription des poligones reguliers tant pairs qu’impairs dans un cercle par le seul usage des parties egales du compas de proportion, a qui J’en ai demontré la precision, et qu’il a verifiée luy-même en ma presence, Ce M. a trouvé cette découverte simple et utile pour les mechaniciens. M. Millon n’a que trop éprouvé combien de pieces de mechanique les Ingenieurs en instrumens luy ont perdues faute d’avoir des moyens mechanique pour opperer avec precision; J’ay joint à cette decouverte celle de la trisection de l’angle tant géometrique que mechanique et une nouvelle methode pour former une table par l’addition pour avoir tous les nombres qui representent les cotes des quarrés et des diagonalles en nombres entiers et que quelqu’immenses soyent ces nombres l’exces ou la difference selon la geometrie ne different ou n’excedent jamais que d’une seule unité. Ce Commissaire a trouvé ces decouvertes exactes et utiles a la mechanique et m’a en même temps promit de me menager deux heures de temps pour venir chez moy examiner mes autres decouvertes; Je vous prie Monsieur de me marquer le jour et L’heure que vous voudrez venir voir ce que je compte avoir trouvê d’utile. J’espere que vous amenerai d’autres connoisseurs. Vous obligerai Infiniment Celuy qui a L’honneur d’être avec un très profond respect Monsieur Votre très humble et très obeissant serviteur
Fyotprofesseur de Mathématiquesrue de la vieille monnaye 2e porte Cochere a gaucheentrant par celle des [missing.]
 
Endorsed: Fyot Invention
Notation: 3 Aout 1778
